DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-11 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-8, the closest prior art of record fails to teach the features of claim 1: “estimating a resistance of the second resistor at the current time step based on: the measured voltage vector; the measured current vector; the resistance of the first resistor estimated at the current time step; and a resistance of the second resistor estimated at the previous time step,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Note that Lin et al. (US 20120101753 A1; cited previously) teaches a method for determining whether an onboard estimation process, such as a recursive least squares regression process, can effectively calculate the state-of-charge of a battery, involving calculating a variation moving average of the measured current and an index of current change rate determined by averaging the absolute value of the current variation moving average using measured currents current at previous time steps and calculated moving averages from the previous sample time. If the current change index is greater than a predetermined threshold, and if so, the estimate of the battery state-of-charge resulting 

Regarding claims 9-11, the closest prior art of record fails to teach the features of claim 9: “estimate a resistance of the second resistor at the current time step based on: the measured voltage vector; the measured current vector; the resistance of the first resistor estimated at the current time step; and a resistance of the second resistor estimated at the previous time step,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857